Citation Nr: 0513486	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for left tympanic 
membrane perforation. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The Board notes that in a June 2003 notice of disagreement, 
the veteran appeared to request consideration of a claim for 
service connection for vertigo as secondary to his service-
connected perforated left tympanic membrane.  However, the 
only issue currently before the Board is that set forth on 
the title page of this decision.  Accordingly, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2. The veteran is in receipt of the maximum schedular 
evaluation for left tympanic membrane perforation, and this 
disability is not shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left tympanic 
membrane perforation have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.84, Diagnostic Code 6211 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the June 2003 RO letter, the 
July 2003 rating decision, the February 2004 statement of the 
case, and the March 2004 supplemental statement of the case.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  The Board also notes that in a 
March 2004 written correspondence, the veteran indicated that 
he had no additional evidence to submit in support of his 
claim.  As no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings.  He 
has, by information letters, a rating decision, a statement 
of the case, and a supplemental statement of the case, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

In a December 1955 rating decision, the veteran was granted 
service-connection for a perforated left tympanic membrane, 
and assigned a noncompensable evaluation.  The veteran 
currently is seeking a compensable evaluation for the 
perforation of his left tympanic membrane.  The Board also 
notes that in the June 2003 notice of disagreement, the 
veteran also claimed that he was experiencing hearing loss, 
tinnitus and vertigo as secondary to his perforated left 
tympanic membrane.

The medical evidence in the record includes reports showing 
that the veteran experienced a left ear infection during 
service.  A November 1955 VA examination indicated that the 
veteran's left ear had a healed central perforation of the 
tympanic membrane and otherwise normal hearing.  An August 
2003 letter from Domingo Perez, M.D., indicates that the 
veteran had a swollen left tympanic membrane, but no 
perforation present.  A January 2004 VA examination report 
states that the veteran has no problems with the left 
tympanic membrane, and that there was no evidence of tympanic 
membrane perforation.  

Written correspondence from Dr. Perez dated in March 2004, 
indicates the veteran has hearing problems, but makes no 
mention of the veteran's tympanic membranes.  

A noncompensible evaluation is the only and, therefore, the 
highest, rating available for a perforated tympanic membrane, 
and in this case there is no other applicable code that would 
afford a higher rating. 38 C.F.R. § 4.87, Diagnostic Code 
6211 (2004).  Moreover, as previously indicated, current VA 
examination was negative for disability related to the 
presence of perforation of the left tympanic membrane.  As 
well, in a May 2005 rating decision, the RO denied the 
veteran's claims of service connection for tinnitus and 
hearing loss as secondary to his perforated tympanic 
membrane.  As the veteran did not file a timely appeal with 
respect to those issues, they are not before the Board for 
review.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, the evidence does not show that 
the veteran's perforated tympanic membrane caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  Accordingly, referral for 
extraschedular consideration is not indicated.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Upon a review of the evidence, the Board concludes that the 
preponderance of the evidence is against a compensable 
evaluation for a perforated tympanic membrane.  In addition, 
the Board considered the applicability of the benefit-of-the- 
doubt doctrine.  However, as there was no approximate balance 
of positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for perforated tympanic membrane is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


